The opinion of the court was delivered by
Thiele, J.:
At the first submission of this cause the judgment of the trial court was reversed. (See 138 Kan. 545, 27 P. 2d 558.)
A petition for a rehearing was allowed, and additional briefs have been filed and the matter reargued. Upon reconsideration of the record and the original opinion, it appears that an omission of words has occurred in the third paragraph on page 548. The words “and plat’’ should follow the word "notes” in all four instances where the latter word appears, and the original opinion is amended to that extent. As so amended we are of the opinion the original judgment reversing the judgment of the trial court should be adhered to, and it is so ordered.